Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 28 January 2021, with respect to the rejection(s) of claims 30-39, 43-47 under 35 USC 103 have been fully considered and are not persuasive. Applicant argues Bernstein does not describe a flow sensor adapted to detect a flow rate of fluid from the fluid reservoir to wound therapy dressing stating that Bernstein does not provide an algorithm to determine flow rate. Examiner respectfully disagrees, the gas pressure is a measure of the flow through the Bernstein tubing. The claim recites a “flow rate of fluid” which naturally includes gas. The flow rate of gas is measured by the pressure at which the gas flows. Independent claim 30 does not limit the treatment to only liquid flow but rather recites “fluid flow”. In addition to the device measuring gas flow, Bernstein also recites in [0130], “The signals detected by the sensor can be used to regulate the application of the negative pressure to the wound by direct algorithm preset within the controller…electronic signals for controlling the drive circuit 19 can be pre-programmed or at least partially based on information received from one or more sensors” and [0133] “The signals detected by the sensor can be used to regulate the application of the gaseous wound healing agent by direct algorithm preset within the controller” which calls for the use of the information by the sensor to affect the device to operate in response to the measured information. Therefore, Bernstein utilizes sensors to measure pressure and flow for control by the user ([0116]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Smith to incorporate the sensor of Bernstein in order to monitor the flow going to the wound.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant further argues it would not have been obvious to modify Smith with Bernstein since Smith already teaches a sensor 44 that measures the pressure and there is no motivation to replace/modify the sensor to determine flow rate or measure flow. However, the Smith sensor is used at the wound site to measure pressure “a pressure sensor 44, which can be positioned to determine the pressure at the wound site” and capable of providing information to either a user or the controller 22 about the pressure at the wound site.” [0069] which does not perform the function of the sensor in Bernstein. Smith includes multiple sensors throughout the device including measure pressure at the wound site for therapy adjustment. Examiner is not replacing or modifying the sensor 44 of Smith but including a different sensor to measure pressure and flow for control by the user ([0116]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Smith to incorporate the sensor of Bernstein in order to monitor the flow going to the wound.
In response to Applicant’s arguments regarding Swain not teaching operation of valve 128 using some sort of control circuitry and thus does not meet the claimed limitations of claim 30. The claim recites “a flow controller adapted…control a flow of the fluid from the fluid reservoir to the wound therapy dressing”. The claim does not recite any control circuitry but merely that the flow controller, controls a flow of fluid. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Swain recites “tissue site 102 fluidly communicates with the reduced pressure dressing 110 by a conduit 126 that may be connected directly to the reduced pressure dressing 110 (not shown) or indirectly via the conduit 118 which requires the use of valves 127 and 128 for controlling the delivery of reduced pressure from the reduced pressure source 116 and/or fluid 125 from the fluid supply 124” [0049]. Swain clearly intends to control the delivery of reduced pressure using the valves, therefore Applicant’s arguments are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references since Smith already teaches a pressure regulator, there is no reason to add the controller of Swain, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Swain discloses a reduced pressure device in the same field of endeavor as the Applicant. Swain teaches a valve (128, figure 1, [0049]) between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing ([0049]) which is not the same as the pressure vent regulator of Smith. Swain utilizes a pressure valve in order to control the flow of fluid into the wound site. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Smith to incorporate a pressure regulator as taught by Swain in order to control fluid going into the wound. 
Applicant’s further remarks regarding claims 30-39, 43-47  are dependent on the arguments posed above which are not persuasive. The rejection of Claims 30-39, 43-47 under 35 USC 103 is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2010/0121287) in view of Bernstein (US 2010/0150991).
Regarding claim 43, Smith discloses a system for wound therapy comprising a housing (36, figure 4, [0065]) adapted to receive a fluid reservoir (16, figure 4), the fluid reservoir adapted to be in fluid communication with the wound therapy dressing to provide fluid from the fluid reservoir to the wound therapy dressing ([0065]); and a control circuit ([0043], Fig. 4, 22) adapted to control the negative pressure source and the flow controller, and a negative pressure 
Smith does not teach a flow sensor adapted to be positioned in fluid communication between the fluid reservoir and the wound therapy dressing and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing. Smith only teaches using a pressure sensor to measure the pressure ([0069]).
Bernstein discloses a combination wound therapy device in the same field of endeavor as the Applicant. Bernstein teaches teach a flow sensor (2, figure 1, [0116], pressure indicative of flow, low pressure indicates low flow) adapted to be positioned in fluid communication between the fluid reservoir (18, [0109]) and the wound therapy dressing (16, [0081]) and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing ([0116]).
Bernstein utilizes sensors to measure pressure and flow for control by the user ([0116]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Smith to incorporate the sensor of Bernstein in order to monitor the flow going to the wound.
Claims 30, 32, 39, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2010/0121287) in view of Swain (US 2011/0218504) further in view of Bernstein (US 2010/0150991).
Regarding claim 30, Smith discloses a system for wound therapy comprising a negative pressure source (14, figure 4, [0042) adapted to be in fluid communication with the wound therapy dressing (42, figure 4, [0058]) to provide negative pressure to the wound therapy dressing ([0058]); a housing (36, figure 4, [0065]) adapted to receive a fluid reservoir (16, figure 4), the fluid reservoir adapted to be in fluid communication with the wound therapy dressing to provide fluid from the fluid reservoir to the wound therapy dressing ([0065]); and a control circuit ([0042-0043], Fig. 4, 22) adapted to control the negative pressure source and the flow controller, 
Smith does not disclose a flow sensor adapted to be positioned in fluid communication between the fluid reservoir and the wound therapy dressing and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing; a flow controller adapted to be positioned in fluid communication between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing.
Swain discloses a reduced pressure device in the same field of endeavor as the Applicant. Swain teaches a valve (128, figure 1, [0049]) between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing ([0049]).
Swain utilizes a pressure valve in order to control the flow of fluid into the wound site.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Smith to incorporate a pressure regulator as taught by Swain in order to control fluid going into the wound. 
Smith and Swain do not teach a flow sensor adapted to be positioned in fluid communication between the fluid reservoir and the wound therapy dressing and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing. The control circuit further adapted to receive a fluid flow rate signal from the flow sensor that corresponds to the flow rate of the fluid from the fluid reservoir. Smith only teaches using a pressure sensor to measure the pressure ([0069]).
Bernstein discloses a combination wound therapy device in the same field of endeavor as the Applicant. Bernstein teaches teach a flow sensor (2, figure 1, [0116], pressure indicative of flow, low pressure indicates low flow) adapted to be positioned in fluid communication between the fluid reservoir (18, [0109]) and the wound therapy dressing (16, [0081]) and to detect a flow rate of the fluid from the fluid reservoir to the wound therapy dressing ([0116]).

Regarding claim 32, Smith does not teach the pressure regulator is a valve adapted to be controlled by the control circuit. Smith only teaches the controller can control the therapy administered by the device ([0042-0043]).
Swain discloses a reduced pressure device in the same field of endeavor as the Applicant. Swain teaches a valve (128, figure 1, [0049]) between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing ([0049]).
Swain utilizes a pressure valve in order to control the flow of fluid into the wound site. The Swain valve would be controlled by the control unit of Smith when combined since Smith aims to control the therapy as a whole. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Smith to incorporate a pressure regulator as taught by Swain in order to control fluid going into the wound. 
Regarding claim 39, the first embodiment of Smith does not teach a pressure sensor adapted to measure negative pressure in the dressing.
Smith discloses in another embodiment a pressure sensor (44, figure 5, [0069]) adapted to measure the negative pressure in dressing.
Smith is able to control the therapy according to sensor input ([0069]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first embodiments of Smith to incorporate a pressure sensor in order to control therapy in response to fluctuations. Further, the incorporation of the sensor would not hinder the device from operating.

Swain discloses a reduced pressure device in the same field of endeavor as the Applicant. Swain teaches a valve (128, figure 1, [0049]) between the fluid reservoir and the wound therapy dressing and to control a flow of the fluid from the fluid reservoir to the wound therapy dressing ([0049]).
Swain utilizes a pressure valve in order to control the flow of fluid into the wound site.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Smith to incorporate a pressure regulator as taught by Swain in order to control fluid going into the wound. 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Swain in view of Bernstein further in view of Bigley (US 3989169).
Regarding claim 31, the cited prior art do not disclose the reservoir is a polyethylene bag.
Bigley discloses a dispenser for fluid relatively pertinent to problem posed by Applicant of providing fluid to the body. Bigley teaches a fluid reservoir (col 3, lines 1-11, Fig. 1, 10) that is made from polyethylene (col 3, Lines 1-8).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the ethylene vinyl acetate in Chandrasekar with polyethylene in Bigley to make the bag flexible to allow for easy squeezing of fluid from the reservoir as taught by Bigley at col 3, lines 1-11.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Swain in view of Bernstein and further in view of Chandrasekar (US 2011/0306941) further in view of Wilke et al (US 20110238110).
egarding claim 33, Smith and Bernstein disclose all limitations set forth by claim 30 but do not specifically disclose a biasing mechanism used to secure the fluid reservoir in the housing and exert a positive pressure on the fluid, the biasing mechanism is a constant force spring.
Chandrasekar discloses a lavage apparatus for washing wounds that includes a fluid source and delivery system. In particular, Chandrasekar teaches a spring biasing mechanism ([0031]-[0032], Fig. 5, 175, 170, 155 and 135) used to secure the fluid reservoir (310) in a housing and apply gentle pressure to the fluid reservoir to move fluid out of the reservoir in the direction of the wound. The tension ring (175) and rod (170) pushes the plate (155). Smith is silent as to a means to move fluid from a reservoir to a wound. Chandrasekar discloses one such method of moving fluid—a spring biasing mechanism that provides gentle fluid pressure. 
It has been held that it is within ordinary skill in the art to combine prior art elements according to known methods, wherein the combination yields only predictable results. (See MPEP § 2142 (l)(A). In the instant case, Smith teaches a wound therapy system that provides both negative pressure and rinsing lavage, but does not disclose how the lavage fluid (located in a remote reservoir) reaches the wound. Chandrasekar discloses a wound therapy apparatus that provides lavage fluid via a spring biasing mechanism. Combining Chandrasekar's fluid delivery mechanism with Smith's apparatus yields the predictable result of a wound therapy. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the positive pressure mechanism of Smith with Chandrasekar since both are functionally equivalent.
The cited prior art does not teach the constant force spring.
Wilke discloses devices for wound care relatively pertinent to the problem posed by Applicant of applying equal force to a location. Wilke teaches a constant-force spring ([0058], Fig. 2, 50) used to provide a constant level of tension.

Regarding claim 35, the cited prior art does not disclose the positive pressure on the fluid in the fluid reservoir is at least approximately 75mmHg.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an optimal positive pressure for applying fluid to the wound. The positive pressure is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Smith teaches that in order for the system to utilize dual therapy, the wound must receive irrigation fluid ([0047]) therefore, the parameter has a direct effect in supplying constant flow of fluid to the wound, thus being a result effective variable. 
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith, Swain, Bernstein, Chandrasekar and Wilke, and further in view of Scheller et al. (US 4773897).
Regarding claim 34, the cited prior art disclose all the limitations set forth by claim 33 and Chandrasekar further discloses a case ([0029], Fig. 1, 110) that can be used as a receptacle, with the biasing mechanism being inside of the case (Fig. 5), but does not disclose the case is slidably received within a housing and extending from the housing.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the invention suggested in the cited prior art by making the fluid reservoir and biasing mechanism replaceable in order to provide a removable irrigation and aspiration function as taught by Scheller at col. 3 lines 52-56.
Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Swain further in view of Bernstein further in view of Kelch (US 2010/0087791).
Regarding claim 36-38, Smith further discloses the source is a vacuum pump ([0055]) which is controlled by the control circuit ([0065]) but does not include a negative pressure control valve disposed in the housing, the control circuit adapted to control the negative pressure control.
Kelch discloses a wound pressure management system in the same field of endeavor as the Applicant. Kelch teaches a negative pressure controller valve (430, figure 4A, [0039]) inside housing (400). The controller controls the valve according to the negative pressure signals ([0039]).
Kelch includes valves in order to control wound pressure to benefit the therapy ([0039-0040]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the cited prior art with the valve of Kelch in order to control the wound pressure.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Bernstein and further in view of Chandrasekar.
Regarding claim 44, Smith and Bernstein do not disclose the mechanism is a biasing mechanism.

It has been held that it is within ordinary skill in the art to combine prior art elements according to known methods, wherein the combination yields only predictable results. (See MPEP § 2142 (l)(A). In the instant case, Smith teaches a wound therapy system that provides both negative pressure and rinsing lavage, but does not disclose how the lavage fluid (located in a remote reservoir) reaches the wound. Chandrasekar discloses a wound therapy apparatus that provides lavage fluid via a spring biasing mechanism. Combining Chandrasekar's fluid delivery mechanism with Smith's apparatus yields the predictable result of a wound therapy. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the positive pressure mechanism of Smith with Chandrasekar since both are functionally equivalent.

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith and Bernstein and further in view of Scheller.
Regarding claims 46-47, Smith and Chandrasekar disclose all the limitations set forth by claim 43 and Chandrasekar further discloses a case ([0029], Fig. 1, 110) that can be used as a receptacle, with the biasing mechanism being inside of the case (Fig. 5), but does not disclose the case is configured to extend away from the housing to receive the fluid reservoir.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the invention of Smith and Chandrasekar by making the fluid reservoir and biasing mechanism replaceable in order to provide a removable irrigation and aspiration function as taught by Scheller at col. 3 lines 52-56.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781